—Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 6, 1993, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
The Board reopened its prior decision for the sole purpose of determining whether there had been compliance with the procedural safeguards set forth in the consent judgment of Municipal Labor Comm. v Sitkin (1983 WL 44294 [US Dist Ct, SD NY, Aug. 1, 1983, Carter, J., 79 Civ 5899]). Having found no substantial procedural violations, the Board adhered to its prior decision ruling that claimant voluntarily left his employ*945ment without good cause. Insofar as claimant does not allege any procedural errors on this appeal, the Board’s decision must be upheld.
Mercure, J. P., Crew III, White, Casey and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.